Title: To George Washington from —— Raymond, Sr., 18 March 1789
From: Raymond, —— Sr.
To: Washington, George



Monsieur
Bordeaux le 18 Mars 1789

Je viens de Recevoir d’Envoy de Mr le Comte de Chanclos de Perpignan, Le Paquet que j’ai l’honneur de vous réméttre Cy Joint. Cette occasion me fournit Celle de vous faire L’offre de mes Services, S’ils vous Sont agréables vous pouvez Disposér de Cellui qui à L’honneur D’Etre trés Parfaittement Monsieur Votre trés humble et trés obéîssant Serviteur

 Raÿmõnd L’ainé

